Citation Nr: 0915464	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-00 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently assigned a 50 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to 
February 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has been shown to have total occupational and 
social impairment due to his PTSD.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for 
a 100 percent disability evaluation for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.130, Diagnostic Codes 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Nevertheless, the Board has granted the Veteran's claim in 
the decision below, and therefore, the benefit sought on 
appeal has been granted in full.  Accordingly, regardless of 
whether the notice and assistance requirements have been met 
in this case, no harm or prejudice to the appellant has 
resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007). 

The Veteran's PTSD is currently assigned a 50 percent 
disability evaluation pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under that diagnostic code, a 50 
percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.
A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to an increased evaluation for his PTSD.  
The Veteran does not meet all of the criteria set forth under 
Diagnostic Code 9411; however, it is not necessary that all 
of the particular symptoms described in the rating criteria 
for a particular degree of disability be present.

VA medical records dated from March 2006 to November 2006 
document the Veteran as having panic attacks, sleep 
deprivation, flashbacks, and chronic thoughts of wishing he 
were dead with occasional suicidal ideation.  He also 
reported avoiding social situations, and he exhibited 
avoidance behavior.  

The Board also notes that VA medical records dated from 
January 2007 to October 2007 indicate that the Veteran had 
panic attacks and heard things at night.  His treating 
physician indicated that he was guarded and slow in speech 
and movements and that he had sleep and anger problems.  It 
was also noted that marital problems arose between the 
Veteran and his wife after she found an old suicide note.  He 
did acknowledge having suicidal ideation.

In addition, the October 2007 VA examiner indicated that the 
Veteran continued to have sleep problems and had panic 
attacks five to six times per week.  The Veteran's memory for 
recent events was not good, and he had impaired impulse 
control.  It was noted that he did not like being in public 
and that he did not have friends or a social life.  Although 
he had been married 25 years, the Veteran told the examiner 
that he hit his wife two to three times and that they were 
currently living separately.  He also reported fighting with 
his youngest son.  He further indicated that he heard voices 
and saw things moving when nothing was there.  It was also 
noted that the Veteran had suicidal and homicidal thoughts 
and that he had bought a gun and left a note with the 
intention of killing himself one year earlier.  In addition, 
the examiner indicated that the Veteran had been fired from 
his last job ten years earlier and that he missed 
approximately one to two days of work because of his PTSD 
symptoms when he had been employed.  

Moreover, the Veteran's brother submitted a statement in 
February 2008 in which he indicated that the Veteran's 
condition had deteriorated tremendously during the previous 
three to four years.  He stated that the Veteran had been 
homeless on several occasions and had no contact with family 
or friends due to his aggressive behavior and irritability.  
He described the Veteran as being a recluse, belligerent, and 
depressed. 

The Veteran's wife also submitted a letter in April 2008 in 
which she indicated that he had never been able to maintain a 
job for more than six months due to his temper.  In fact, she 
described several reasons he had lost jobs, such as setting a 
co-worker on fire, breaking people's wrists and arms, and 
fighting.  She also noted that she had asked the Veteran to 
leave on several occasions during which time he was homeless.  
She further stated that he had panic attacks, irritability, 
and sleep problems and indicated that he did not have contact 
with friends or family.  

The Board also notes that VA medical records dated from 
October 2007 to May 2008 indicated that the Veteran was 
having daily suicidal thoughts.  His treating physician had 
discussed admitting him into an inpatient psychiatric unit, 
but he refused such treatment.  It was also noted that his 
wife had asked him to move out of the house.

In addition, the September 2008 VA examiner noted that the 
Veteran was currently homeless, as his wife had kicked him 
out of the house four months earlier.  He was socially 
isolated and estranged from his family.  It was also noted 
that he had a history of a suicide attempt four months 
earlier.  A mental status examination found the Veteran to be 
restless, fatigued, tense, hostile, suspicious, irritable, 
and guarded.  His affect was constricted, and his mood was 
agitated.  His speech was also loud and rapid.  The Veteran 
could not complete the serial sevens test, and he could not 
spell the word "world" backwards.  He had suicidal 
ideation, homicidal ideation, preoccupation with one or two 
topics, and hallucinations.  His behavior was considered 
inappropriate, and he was noted to have obsessional and 
ritualistic behavior.  The examiner also indicated that the 
Veteran had panic attacks one to three times per day, and his 
memory was mildly impaired.  He was considered to have anger 
outbursts, concentration and memory problems, mood changes, 
and social isolation.  He had episodes of violence, and it 
was noted that that he had even lost his teeth in a fight in 
2006.  The September 2008 VA examiner further indicated that 
the Veteran had been unemployed since 1999 because he had 
lost jobs due to fighting and poor concentration.  In fact, 
it was noted that he broke a guy's jaw and arm at work.  The 
examiner commented that the Veteran's unemployment was due to 
his PTSD and that he had a poor prognosis with significant 
social and occupational impairment.

The Board further observes that the Veteran has been 
evaluated as having a Global Assessment of Functioning (GAF) 
scores between 45 and 56.  A GAF score ranging from 41 to 50 
is contemplated for serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning.  A GAF score between 51 and 60 indicates 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning. See 38 C.F.R. §§ 
4.125, 4.130 (incorporating the Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition, of the American 
Psychiatric Association in the rating schedule).

When all of the evidence and findings contained therein are 
considered, the Board finds that that the Veteran has been 
shown to have total occupational and social impairment.  
Indeed, the September 2008 VA examiner specifically indicated 
that the Veteran's unemployment was due to his PTSD, and 
there have been numerous reports documenting his social 
isolation and propensity for violence towards others.  As 
previously noted, it is not necessary that all of the 
particular symptoms described in the rating criteria for a 
particular degree of disability be present, and it is evident 
from the medical evidence that the level of impairment more 
nearly approximates a 100 percent evaluation.  Mauerhan, 16 
Vet. App. at 442.  Accordingly, the Board finds that the 
present severity of the disability at issue is more 
appropriately reflected by a 100 percent evaluation.  The 
benefit of the doubt is resolved in the Veteran's favor.  See 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Codes 
9411.






ORDER

Subject to the provision governing the award of monetary 
benefits, a 100 percent disability evaluation for PTSD is 
granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


